IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 15, 2009
                                     No. 09-50272
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LUIS MANUEL CARRERA-JAQUEZ,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:08-CR-3131-1


Before KING, JOLLY, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Luis Manuel Carrera-Jaquez (Carrera) pleaded guilty to illegally
reentering the United States after previously being deported. Because Carrera
had been deported after being convicted of importing marijuana, 12 levels were
added to his base offense level pursuant to U.S.S.G. § 2L1.2(b)(1)(B).                    The
district court sentenced Carrera to a 30-month prison term, which was at the low
end of the guidelines range of 30 to 37 months.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-50272

      Carrera argues on appeal that his sentence is substantively unreasonable.
We presume that Carrera’s within-guidelines sentence is reasonable. See United
States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th Cir.), cert. denied, 130
S. Ct. 192 (2009); see also Rita v. United States, 551 U.S. 338, 352-56 (2007).
Furthermore, because Carrera did not object in the district court to the
reasonableness of the sentence, our review is for plain error. See United States
v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).
      As Carrera recognizes, this court has explicitly rejected his argument that
nonuniform participation in the fast-track program among districts causes
unwarranted sentencing disparities. See United States v. Gomez-Herrera, 523
F.3d 554, 563 & n.4 (5th Cir.), cert. denied, 129 S. Ct. 624 (2008).
      Carrera also asserts that his sentence is unreasonably high and greater
than necessary because the illegal-reentry Guideline that added 12 levels to his
base offense level is not supported by empirical data and the sentence fails to
take into account some of the 18 U.S.C. § 3553(a) factors. This court has soundly
rejected the argument that the application of the illegal-reentry Guideline,
§ 2L1.2, results in an unreasonable sentence, holding instead that a sentence
within a guidelines range calculated using this Guideline is presumed
reasonable on appeal. United States v. Duarte, 569 F.3d 528, 530-31 (5th Cir.),
cert. denied, 130 S. Ct. 378 (2009); Mondragon-Santiago, 564 F.3d at 366-67.
      Finally, Carrera cannot succeed on his argument that his sentence
unreasonably fails to take into account the mitigating factors that he raised at
sentencing. The district court heard Carrera’s arguments, but merely rejected
them, as it was entitled to do. See United States v. Campos-Maldonado, 531
F.3d 337, 339 (5th Cir.), cert. denied, 129 S. Ct. 328 (2008). Given the high
degree of deference that this court gives to the sentencing court, id., Carrera
simply has not overcome the presumption that the within-guidelines sentence
is reasonable, much less has he established that the court plainly erred.
      The judgment of the district court is AFFIRMED.


                                        2